PER CURIAM.
This case was filed as an emergency-petition for writ of mandamus in which petitioner M.N., a juvenile, was held for longer than five days before placement into a commitment program through the Department of Health and Rehabilitative Services. This court in In the Interest of A.B., a child, et al., 553 So.2d 1349 (Fla.1989) (consolidated with fifteen other cases), has stated that a petitioner juvenile in such circumstances is entitled to habeas relief, notwithstanding the physical overcrowding of commitment programs or any other explanations for failure to comply with section 959.12, Florida Statutes (1987).
Accordingly, the petition in this case shall be treated as a petition for writ of habeas corpus, and granted, but issuance of the writ shall be withheld in light of the respondent’s representation to this court that the petitioner juvenile has since been placed into a commitment program.
Finally, as the petition is to be construed as seeking habeas relief, the Department of Health and Rehabilitative Services has been removed from the style of these cases, and the proper substitute respondent is Ron Fryer, Superintendent of the Bro-ward Regional Juvenile Detention Center.
HERSEY, C.J., and LETTS and GARRETT, JJ., concur.